Citation Nr: 0218400	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  94-34 999	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for residuals of an 
injury to the head and neck.



REPRESENTATION

Appellant represented by:	Patricia Glazek, Attorney at 
Law



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to 
July 1942.

In March 1985, the Board of Veterans' Appeals (Board) 
denied the veteran entitlement to service connection for 
chronic residuals of an injury to the head and spine. 

In June 1993, he filed an application to reopen his claim.  
In an August 1993 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, denied service connection for chronic 
residuals of an injury to the veteran's head and neck on 
the basis that new and material evidence had not been 
submitted that would warrant reopening the claim.  The 
veteran appealed to the Board, which issued a decision in 
August 1996, holding that its March 1985 decision was 
final, and that new and material evidence had not been 
submitted to warrant reopening the claim.  The veteran 
appealed the Board's August 1996 decision to the United 
States Court of Veterans Appeals (Court) [since renamed 
the United States Court of Appeals for Veterans Claims].

On October 15, 1998, the Court issued a decision vacating 
the Board's August 1996, decision and remanding the matter 
for issuance of a readjudicated decision.  Also, in 
October 1998 the veteran rescinded his power of attorney 
with his prior representative and, in November 1998, 
submitted a signed authorization appointing Patricia 
Glazek, Attorney at Law, as his representative for all 
issues at the VA as of that date.

In February 1999, the Board remanded the case to the RO 
for development and adjudication.  The RO found that new 
and material evidence had been submitted; reopened the 
veteran's claim of service connection for chronic 
residuals of an injury to the head and neck; and denied 
the claim on the merits.  The veteran and his 
representative were furnished a Supplemental Statement of 
the Case and afforded the appropriate opportunity to 
submit written or other argument in response thereto.  The 
case then was returned to the Board for appellate 
determination. 

In a February 2000 decision, the Board held that the March 
1985 decision that denied service connection for chronic 
residuals of an injury to the head and spine was final; 
that new and material evidence sufficient to reopen the 
veteran's claim for service connection for chronic 
residuals of an injury to the head and neck had been 
submitted subsequent to the Board's March 1985 decision; 
the requirements to reopen the claim had been met; and 
then determined that the claim for service connection for 
chronic residuals of an injury to the head and neck was 
not well grounded.  The veteran appealed the Board's 
February 2000 decision to the Court.

In a December 2000 order, the Court granted a Joint Motion 
for Remand of the Board's February 2000 decision and to 
Stay Further Proceedings, filed by the parties.  Pursuant 
to the actions requested in the Joint Motion, the Court 
vacated that part of the Board's decision that denied 
service connection for residuals of an injury to the head 
and neck and remanded that issue to the Board for 
additional development and readjudication consistent with 
the directives of the Joint Motion.  In light of the 
Court's order, the Board has recharacterized the issue as 
entitlement to service connection for residuals of an 
injury to the head and neck.

In May 2001, the Board remanded the case for further 
development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim as to this issue has been developed.

2.  There is no competent medical evidence of a nexus or 
link between any currently diagnosed neuromuscular 
impairment, and service; there is no medical evidence of 
residual disability attributable to the claimed head and 
neck injury during service.



CONCLUSION OF LAW

Entitlement to service connection for residuals of an 
injury to the head and neck is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 &Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (as 
amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001 (codified as 
amended at 38 C.F.R. § 3.102).  They also include an 
enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(b)).  
In addition, they define the obligation of VA with respect 
to its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(c)).

The Board finds that the requirements of the new law and 
its implementing regulations have essentially been 
satisfied.  

In May 2001, the veteran and his attorney were sent 
letters notifying them of the requirements of the VCAA.  
In the statements of the case and supplemental statements 
of the case, the RO has provided the veteran with the 
pertinent laws and regulations governing the veteran's 
claim and the reasons for the denial of service 
connection.  There is no indication whatsoever that there 
is any existing, potentially relevant evidence to obtain, 
and the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

The Board also finds that the duty to assist has been met.  
The veteran has been afforded a hearing before a hearing 
officer at the RO.  He has undergone VA treatment, 
evaluation and appropriate medical examination, the 
reports of which are of record.  Private medical records 
and opinions have also been obtained.  Significantly, 
neither the veteran nor his attorney has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair 
adjudication of the claim that has not been accomplished.  

Under these circumstances, the Board finds that 
adjudication of the claim on appeal at this juncture, 
without directing or accomplishing any additional 
notification or development action, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Background

On enlistment examination in September 1941, there were no 
pertinent complaints or findings.  Copies of military 
night sick logs reports showed that the veteran was 
hospitalized in early October 1941 for "RT CAT" (routine 
treatment of catarrhal fever).  In November 1941, the 
veteran was examined and found physically qualified for 
transfer from his naval training station.  No reference is 
made to any head or neck injury.  In January 1942, he was 
hospitalized for acute appendicitis.  While hospitalized, 
he underwent physical evaluation, which revealed no head 
abnormality.  Following an appendectomy, he was discharged 
to duty in early February 1942.

In May 1942 the veteran was admitted to a hospital because 
of complaints of severe recurrent occipital headaches of 
about 1 1/2 years' duration.  Clinical data disclosed that 
the condition began after a fall in which the veteran 
struck the back of his head, that he had not been 
unconscious after the fall, but that he had considerable 
headaches shortly thereafter.  The veteran related that he 
had been seen by a local physician who reported a 
diagnosis of mild concussion.  It was further mentioned 
that since the initial episode the veteran had struck his 
head several times, but not in a very severe fashion, that 
after each occasion his train of thought became confused, 
and that he exhibited rambling and irrelevant 
conversation.  An x-ray taken of his skull revealed the 
bones to be of normal texture and density.  The sella 
turcica appeared normal in size.  No undue calcification 
was noted.  He was given a diagnosis of constitutional 
psychopathic state, inadequate personality.

The veteran was transferred to a military hospital in June 
1942 for further observation and disposition by a Board of 
Medical Survey.  A history of headaches was reported.  
Examination revealed normal head and neck.  Neurological 
examination was negative.  The veteran also spoke of 
having head injuries.  The X-ray film of the skull showed 
no abnormality of the thickness of the bones of the vault 
or base.  The sutures and vascular markings were not 
unusual.  The sella turcica was of normal size without 
evidence of atrophy or erosion.  The petrous and sphenoid 
ridges were not abnormal.  The pineal gland was not 
calcified.  There was no evidence of calcification inside 
the skull.  The radiologist's impression was negative 
skull.  It was noted that the veteran described some vague 
subjective symptoms of confusion, which seemed to have 
been associated with his headaches but the examiner stated 
that these were not characteristic of epileptic 
equivalents or any other organic state.  The impressions 
included constitutional psychopathic state, emotional 
instability.  

At the time of the admission to the military facility, the 
veteran complained that "sometimes I get nervous and all 
mixed up."  The hospital records note that, by history, he 
had recently reported to sick bay with complaints of 
persistent occipital headaches, which he dated to a fall 
at age twelve.  He stated that, within the past year and a 
half, these headaches had become noticeably more severe, 
so that at times he had difficulty in concentration.  

On psychiatric evaluation, no definite mood or content 
disorders were elicited.  He complained mainly of 
headaches and of occasional periods of subjective 
confusion.  He dated his troubles to a fall from a bicycle 
at the age of twelve.  He reported that, as far as he 
knew, he had not been knocked unconscious, although he 
claimed a doctor had said that he had a slight concussion.  
He gave a history of having had occasional occipital 
headaches since the age of twelve.  

Mental examinations and observations revealed no psychotic 
trends or tendencies, but he displayed numerous 
manifestations of a profound personality disorder.  He was 
found to be immature, and puerile and dependent in his 
attitude.  The examiner noted that he presented such 
neuropathic traits as temper tantrums, fear of the dark, 
enuresis to age 11, and nail biting to the present time.  
In view of the Medical Board's findings of emotional 
immaturity, the veteran's history of maladjustment and 
nervousness since childhood, and his early experiences in 
a broken home, it was the Medical Board's opinion that the 
veteran had a defect in personality development which was 
both constitutionally and environmentally determined.  He 
was found temperamentally unsuited for naval environment 
and routine.  

Clinical notes for this period of hospitalization indicate 
that the veteran talked of having head injuries and 
fearing operations.  The examiner noted that the veteran 
could not figure out why he was being treated for a 
psychiatric condition.  He believed that his condition was 
due to a head injury sustained in basic training.  The 
examiner noted that the veteran's habits and walk were 
very psychotic at times.  The clinical notes also indicate 
that the veteran had no physical complaints except for a 
slight, occasional headache.  The veteran also noted that 
he had little home life.  

Of record is an unsigned social history of the veteran.  
Under childhood diseases, it was noted that the veteran, 
at the age of nine, was hit by a schoolmate above the ear, 
fell and hit the back of his head, and was semiconscious 
for four days; at the age of ten, hit his head on the ice; 
and at the age of eleven, hit his head on the foundation 
at school and was semiconscious for several days.  It was 
also noted that the veteran was bitten by a dog at the age 
of fifteen and was treated by E. H. Zeilinger, M.D., for 
eight or nine months following anti-rabies treatment.  

Pursuant to the Medical Board's recommendation that he be 
separated from service due to unsuitability, he was so 
discharged in July 1942.

In a letter dated in June 1942, the veteran's mother 
stated that the veteran wrote her and stated that he 
sustained a fracture while in basic training.  She noted 
that her son was nervous as a child but had outgrown the 
condition.  She was surprised that the veteran was so 
nervous that he was to be discharged from service and she 
was sure that a recent event caused this nervousness.  

In July 1942, it was mentioned that the veteran gave a 
history of having had occasional occipital headaches since 
age 12 when he struck his head on the pavement.

A November 1942 medical statement from E. Zeilinger, M.D., 
shows that he had seen the veteran twice in August and 
once in October 1942 for complaints of severe cerebral 
headaches, dizziness, and periods of lapses of mind, as 
though he were in a daze.  It was also noted that the 
veteran had more soreness of the scalp on the top of his 
head.  

In November 1944, the veteran was hospitalized at a VA 
facility after he fell from a motorcycle and injured his 
right shoulder.  Medical examination revealed no head 
abnormality.  An X-ray of the right shoulder showed no 
evidence of an old or recent disease or injury, with the 
exception of a slightly separated right acromioclavicular 
articulation, thought to be due to an old injury.  No 
muscle atrophy was noted.  He was discharged from the 
hospital after two days.

The reports of the veteran's September to December 1945 VA 
hospitalization show that he was seen primarily for 
complaints of a right shoulder injury.  At the time, he 
related that, ten days following the November 1944 
hospital discharge, he had slipped on a waxed floor and 
fell approximately ten feet, striking his right shoulder 
against a post.  Since that time, he had limitation of 
motion of the shoulder.  Rather than seek medical 
attention, he had immobilized his arm for six weeks 
wearing a sling.  On examination, there was atrophy of the 
right deltoid trapezius and slight atrophy of the right 
rhomboid muscle.  There also was decreased mobility of the 
right shoulder joint.  While hospitalized, he related a 
history of "temporary amnesia," of which he claimed he 
first really became aware in the spring of 1942 when he 
found that he had walked a few blocks "without knowing 
it."  An x-ray examination dated in September 1945 noted 
that the clinical examination stated that the veteran had 
head injuries on two occasions but there was no evidence 
of fracture on the current films.  The examiner raised the 
question whether the condition about the sella turcica 
could have been a causative agent of these injuries.  

He was afforded a psychiatric examination during 
hospitalization.  He provided a detailed history of his 
past.  It was noted that the veteran's childhood up to the 
age of 12 was unhappy.  His parents divorced at that time.  
The veteran also noted one episode during service, while 
resting in a hammock, another sailor playfully untied the 
knot and he fell to the floor, sustaining some pain in the 
back of his head.  The psychiatrist noted that the veteran 
had forgotten certain events in his childhood which were 
unhappy because he wanted to forget them and used the blow 
on his head as an excuse for the amnesia.  Following 
psychiatric evaluation, the diagnoses were constitutional 
psychopathic state and inadequate personality.  He was 
discharged from the hospital with the neurological 
diagnoses of atrophy of the shoulder girdle and neuritis 
of the right circumflex nerve.

The veteran was again hospitalized in March 1948 and was 
diagnosed with psychoneurosis conversion hysteria.  He had 
been complaining of weakness, dizziness, fainting spells 
and frequent headaches.  The medical records for that VA 
hospitalization note that he had symptoms for every system 
and was very verbose.  The examining physician recorded 
the impression that there did not appear to be much 
organically wrong with the veteran.  X-rays taken of his 
skull revealed that it was normal.  The diagnosis was 
psychoneurosis with conversion hysteria.

In a copy of a letter, dated in July 1948, the veteran's 
father reported that he had heard from the veteran of 
having sustained a head injury and being hospitalized.  

When he was examined in connection with an application for 
hospital treatment and domiciliary care in September 1948, 
the veteran's history included mention of an episode in 
service when he had fallen out of his hammock and landed 
on his shoulders, neck and back.  There were no organic 
findings noted and the diagnosis was conversion reaction.  

In October 1948, the veteran was hospitalized with 
complaints of right shoulder pain and weakness.  At the 
time, he gave a detailed history of sustaining injuries in 
October 1941 when he fell out of a hammock.  He related 
that he had not noticed any symptoms until several months 
later when there was an onset of weakness in movements of 
his right shoulder.  He also complained of spells, which 
were considered similar to epileptiform equivalents, but, 
on further questioning, these more closely resembled 
functional states.  Spinal fluid studies were normal.  A 
discharge note revealed that the veteran had a marked 
personality disorder, stemming from his early 
environmental insecurity.  The final diagnoses included 
psychoneurosis, anxiety state; possible herniated disc, C4 
and C5, not found; petit mal in the form of epileptic 
equivalent, not found.

From late November 1949 to mid-January 1950 the veteran 
was hospitalized at a VA facility for complaints of 
headaches, weakness, dizziness and listlessness and lack 
of endurance.  The examiner noted that the veteran was an 
only child whose parents divorced when he was 12.  It was 
noted that the veteran was studious and overly interested 
in religion as a child.  The veteran and his father 
indicated that these symptoms started in service and have 
increased steadily ever since.  X-rays of the skull and 
spine showed a generalized increase in density, noted as 
being indicative of osteosclerosis.  The x-rays were noted 
to have been otherwise negative.  There was some residual 
pantopaque in the spinal canal.  The final diagnoses were 
Landouzy-Dejerine dystrophy and schizophrenic personality.  

A social survey dated in December 1949 is of record.  The 
referral noted that a particular emphasis should be placed 
on the veteran's childhood history and family background.  
The veteran joined the Baptist church when he was seven 
and has been a "strong believer."  It was also noted that 
the veteran was strongly motivated to obtain a pension.  
The veteran's father was also interviewed.  According to 
the examiner, the veteran's father appeared somewhat 
defensive and several times stressed that the veteran had 
always been a normal boy.  He also noted that the veteran 
was knocked down by another child on a bicycle at age 
seven or eight and struck his head above the right ear and 
a physician attended him that night and the next day.  The 
veteran was "more or less" delirious, the physician 
thought the veteran sustained a concussion but no x-rays 
were taken, and the veteran recovered with no 
complications.  It was noted that the veteran was thrown 
out of his hammock in service around September 1941 and 
two skull fractures were found on x-ray.  It was the 
social worker's impression that the veteran's father saw 
the giving of information to be related to the veteran's 
pension status and the connection of his physical 
condition to service. 

In a February 1950 medical statement, the veteran's 
private physician, R. Klemme, M.D., noted that the veteran 
had a definite muscular dystrophy, superimposed on 
personality changes, all of which the physician felt were 
exaggerated and aggravated by the veteran's military 
experiences.

From April 1950 to April 1953, the veteran was 
hospitalized at a VA hospital.  Clinical data disclosed 
that a diagnosis of muscular dystrophy was initially made, 
but later changed to that of syringomyelia of the cervical 
cord.  The final diagnoses included syringomyelia of the 
cervical cord.  In May 1950, the veteran had cervical 
laminectomy for the preoperative diagnosis of 
syringomyelia; however, no pathology was found.  His post-
operative course was uneventful, but he persistently over 
emphasized his physical difficulties and always found 
excuses to get out of rehabilitation procedures.  At 
hospital discharge, it was noted that there had been no 
progression of the neurological involvement since the 
operation.  

In the 1950's, he had several more admissions in VA 
hospitals for different complaints, and had different 
neurological diagnoses and psychiatric diagnoses, 
including progressive muscular dystrophy, latent 
schizophrenia, inadequate personality, constitutional 
psychopathic state, multiple gastrointestinal symptoms, 
and psychophysiological gastrointestinal complaints.  
During hospitalization at a VA facility, an EEG was 
abnormal.  

The final diagnoses on discharge from a period of 
hospitalization in 1961 were possible progressive muscular 
dystrophy, possible cervical syringomyelia, hypoglycemia 
of undetermined origin, and an inadequate personality.  

In October 1968, the veteran's private physician, Harvey 
S. Black, M.D., noted that the veteran had a partial 
paralysis of the right forearm and right hand and that he 
suffered from psychomotor epilepsy.

In December 1976 letters, G. Phelan, M.D., related the 
veteran had severe osteopetrosis and E. Shakespeare, M.D., 
related the veteran had chronic bronchitis and residuals 
from spinal and head injuries; however, no elaboration was 
provided.  In June 1977, Dr. Phelan wrote that he had been 
caring for the veteran since July 1975 when he was 
hospitalized for head trauma, described as being above the 
right eye.

From March to April 1980, the veteran was hospitalized in 
a VA facility for recurrent back pain, atrophy of the hand 
muscles, secondary to an old spinal cord injury, and 
osteopetrosis.  A VA radiographic report of March 1980 
shows that an x-ray study revealed significant osteophyte 
formation and bridging of the veteran's cervical spine.  

In July 1980, the veteran underwent VA neurological 
consultation.  The veteran related a history of skull 
fracture and cervical spine injury in World War II and 
currently had marked atrophy of the hands and upper chest 
with great fatigue.  He maintained that his loss of use of 
the right shoulder, his arms and hands was caused by this 
incident.  The examiner noted that the veteran had muscle 
contraction headaches.  The veteran was hospitalized in 
August 1980.  The examiner stated that physical 
examination revealed obvious neurological deficits of the 
veteran's hands and right arm and that the veteran was 
quite sensitive to his own medical problems.  A depression 
high in the occipital region from previous fracture was 
noted.  

In a letter dated in December 1980, the veteran stated 
that he sustained a severe injury in service when a fellow 
serviceman threw him out of the hammock in which he was 
sleeping on Thursday, October 2, 1941.  He was found 
unconsciousness on the floor on Friday morning, seven and 
a half-hours later.  The veteran maintained that there is 
an error in his service medical records because a report 
of this incident and the severe symptoms it caused are not 
in his service medical records.  He stated that he 
definitely remembered Dr. Cohn, the physician who treated 
him prior to his discharge, telling him that he had a 
skull fracture in the back of his head.  

In a letter dated in March 1981, Dr. Kolb stated that if 
he and the other military physicians erred in rendering 
their inservice diagnosis of a personality disorder it may 
well be due to the lack of information and distorted 
information they received.  If the physicians were 
misinformed, Dr. Kolb stated that it was quite possible a 
diagnosis of convulsive disorder due to a brain injury may 
have been overlooked.  

In a letter dated in March 1981, Dr. Cohn stated that the 
best chance for the veteran to prevail on his appeal was 
to demonstrate that he had a latent epileptic condition 
while in service, even though it was not recognized and 
diagnosed at the time that it manifested itself clearly 
and unmistakably after discharge.  The physician also 
stated that the veteran did not give the history of the 
hammock incident while he was hospitalized in service and 
that his earlier history was equivocal.  The physician 
also stated that the diagnostic procedures available in 
1981 are superior to those employed in 1941.  The 
physician stated that the veteran would have to prove that 
the condition resulted from some incident which occurred 
while on active duty.  

Affidavits submitted in 1981 and 1982 from the veteran's 
cousin and long-time acquaintance essentially related 
that, prior to the veteran's active duty service, he 
exhibited no medical problems, but following discharge 
from service, he had had headaches and seizures.  A 
notarized statement of April 1981 from I. E., the 
veteran's cousin, related that the veteran had informed 
her of an injury he sustained from a fall from a hammock.

A private 1982 electroencephalogram report shows mild 
nonspecific abnormalities. 

The report of the veteran's August 1982 private EEG 
revealed mild nonspecific abnormalities in the temporal 
areas, more so on the left.

An October 1982 chiropractor's report noted that the 
veteran fell on October 1, 1941, and sustained marked 
lower motor neuron damage from C5 to T1 with muscle 
wasting in both hands and the right shoulder.  

In November 1982, a statement from a private neurologist, 
E. Kenneth Mladinich, M.D., noted that a recent computer 
axial tomography scan of the veteran's head and cervical 
spine was entirely normal.  The physician commented that 
the results made it extremely unlikely that the veteran 
had syringomyelia.  He related that it appeared the 
veteran had a brachial plexus lesion of uncertain 
etiology, and added that historically the lesion dated 
from the time the veteran had fallen out of the hammock.

In a December 1982 letter, D. Feeney, Ph.D., a professor 
of psychology and physiology at the University of New 
Mexico, wrote that, based on the copies of the records 
given to him by the veteran, it seems extremely probable 
that the head injury the veteran received in 1941 during 
basic training caused the development of post-traumatic 
epilepsy.  Based on a computer calculation, given that the 
veteran had a depressed skull fracture in the occipital-
parietal area, was unconscious for more than one hour, has 
evidence of brain injury, and had a persisting EEG 
abnormality, the probability that he would develop post-
traumatic epilepsy is .51 or 51% of such cases will have a 
seizure sometime after the injury.  The private 
psychologist also noted that the veteran's service medical 
records indicated that he had strange automatic states 
appearing four months after the injury, which indicated 
that the veteran had psychomotor epilepsy and that there 
was a 44 percent probability that he would have a seizure 
four months after the injury.  The psychologist submitted 
a computer print out of his calculations.  

Also in December 1982, L. Partridge, Ph.D., an assistant 
professor of physiology at the same university reviewed 
the records given to him by the veteran and stated that, 
although he did not have any clinical training, his 
training in neurophysiology allowed him to make several 
observations with regard to the expected symptoms 
following injuries to the central nervous system, 
including that epileptic seizures and altered 
consciousness states are common results of central nervous 
system injuries and these can occur at any time following 
the injury.  He also stated that from the standpoint of 
the neurophysiology involved, he felt that it was 
reasonable to ascribe the various symptoms exhibited by 
the veteran to the specific injury described.  He noted 
that the primary aspects of the injury with regard to the 
symptomatology are: a skull fracture with depressions in 
the occipital region of the cortex and a vertebral 
compression fracture at C6 with subsequent narrowing of 
the vertebral interspace openings from C3 to C7.  In a 
follow-up letter of April 1983, Dr. Partridge again 
emphasized that he did not have clinical expertise and 
that he was responding with regard to the neurophysiology 
of the veteran's case.  As such, he related that it would 
be reasonable to expect both visual symptoms and epileptic 
seizures from a skull fracture and cortical depression in 
the occipital region, and the right arm weakness from a 
vertebral compression fracture.  

The claims file contains a copy of an article from a 
neurology publication by Dr. Feeney, and others, 
pertaining to the prognostic factors for the occurrence of 
post- traumatic epilepsy in the Archives of Neurology, 
January 1983, Vol. 40, American Medical Association.

Dr. Feeney was also deposed in April 1983.  He stated that 
an inservice traumatic head injury was clearly documented 
in the records.  Dr. Feeney also stated that the behavior 
attributed to a constitutional psychopathic state, the 
veteran's inservice diagnosis, is often caused by temporal 
lobe epilepsy or that the veteran could have had the two 
conditions in service.  The psychologist also stated that 
level of knowledge pertaining to epilepsy was lacking in 
the 1940's and therefore, the condition could have been 
missed by the military physicians.  

Of record is private neuropsychological consultation 
conducted in May 1989 by two private psychologists in 
which the veteran reiterated a report of head and neck 
injuries during his active duty service.  He reported that 
he experienced seizures about three months after the 
injury.  He also noted that a military physician failed to 
properly diagnose these seizures but, instead diagnosed 
him with a personality disorder.  The examiner noted that 
the veteran was very interested in religious and 
philosophical issues.  The examiner offered that the 
results were suggestive of temporal lobe epilepsy.  
Specifically, the veteran showed specific defects in 
short-term verbal memory, an abnormal EEG in the left 
temporal lobe in 1958, and he exhibited temporal lobe 
personality, excessive concern with religion, 
hypermoralism, hypergraphia, philosophical interests, and 
concerns about personal destiny.

The veteran's VA outpatient treatment records for December 
1993 to November 1998 show that he was being seen for 
disorders not under consideration.  They also note that he 
has psychomotor epilepsy.

On VA neurological consultation in March 1999, the veteran 
related that he has had seizures after an inservice head 
injury.  He related that he has spells consisting of a 
visual scotoma that lasts for 20 minutes and looks like an 
arc of light in his visual field.  He then would get a 
severe headache for one to three hours which would drain 
him of energy.  He often has to sit down and is confused.  
The veteran also related to the examiner the medical 
personnel who have opined in the past that he has 
epilepsy.  The veteran complained of short-term memory 
loss.  Examination noted no memory problems.  Impressions 
of complex partial seizures versus classic migraines, old 
cervical spine injury, and subjective complaints of memory 
loss were given.  The examiner noted that the veteran gave 
a story that is most consistent with migraine headaches 
with aura.  The 1982 EEG was nonspecific and does not 
indicate temporal lobe epilepsy or complex partial 
seizures, according to the examiner.  The examiner stated 
that he did not know why a basic science researcher such 
as Dr. Partridge would see this veteran nor could she see 
any reason why Dr. Feeney would diagnose someone with 
temporal lobe epilepsy.  The examiner also stated that the 
fact that the veteran's spells have decreased over time 
indicates that they are migraine headaches, as opposed to 
seizures, as migraine headaches "burn out with age."  

The examiner changed the veteran's medication to one which 
helps both seizures and migraine headaches.  The examiner 
stated that she discussed the diagnosis of migraine 
headaches with the veteran but after many years of the 
veteran believing that he has seizures, she didn't think 
that his mind would be changed on this issue.  

A VA neurological consultation dated in May 2000 is of 
record.  The examiner noted a past medical history of 
severe head trauma in 1941 and cervical spine surgery.  
The veteran complained of memory loss and that he has been 
reading slower.  The veteran stated that bystanders told 
him that he was unconscious for three days after falling 
ten feet from his hammock in service.  After this injury, 
he developed headaches and "seizures."  The examiner noted 
the abnormal EEG from 1982.  The veteran stated that 
medication prescribed in 1961 alleviated much of his 
seizures and that his VA physician has changed that 
medication recently.  An impression of probable complex 
seizures was given.  The examiner stated that the veteran 
probably has complex partial seizures for 60 years as a 
result of his head trauma that are well controlled.  The 
examiner also stated that the seizures did not represent a 
classic pattern and there could be a psychiatric component 
to them.  The veteran did not have any current focal 
neurological findings on examination.  

A consultation by a VA neuropsychologist was conducted in 
July 2001.  In the clinical interview, the veteran offered 
an account of an incident that occurred during basic 
training in the Navy on or about September 30, 1941, in 
which he was reportedly flipped out of his hammock 
(topmost position) and fell about 10 feet to the floor.  
He reported that he apparently remained unconscious for up 
to two days, based on accounts that he apparently has 
received from buddies who were on-site.  He stated that he 
was hospitalized at Great Lakes Naval Hospital for a few 
days following the incident, but the veteran alleged that 
the company clerk at that time destroyed records of his 
hospitalization to protect the reputation of the company 
commander.

The examiner noted the numerous documents contained in the 
claims file that attest to contemporaneous knowledge of 
the veteran's 1941 fall from the hammock.  It was noted 
that the veteran reported that he suffered his first 
"seizure" in about January or February, 1942 while on 
leave in downtown Seattle, Washington.  He reportedly 
"blacked out," and has no other recall of the incident, 
nor does he know whether any associated involuntary 
behaviors occurred, such as soiling himself.  The examiner 
stated that he went on to describe another spell that 
occurred in June 1942 while on the field in Portsmouth, 
Virginia.  He was reportedly taken to the hospital, from 
which he was later transferred to a psychiatric unit. 

The examiner noted that medical records dating from the 
time of service provide the original account of the 
veteran's complaints of headaches, which reportedly date 
back to a fall from a bicycle that occurred when he was 
about age twelve (apparently without loss of 
consciousness), which is also about the time that his 
parents separated.  The headaches were reported in 1942 to 
be localized in the occipital region, and were said to 
have kept him from participating in many activities.  In 
later statements within the claims file, the veteran 
denied that history of a bicycle accident at age twelve.

The examiner noted the 1942 and 1945 skull x-ray studies 
which were negative for fracture and that various medical 
records through the 1940's and 1950's, which fail to 
document evidence of any skull fracture by x-ray, other 
than abnormal thickening that was attributed to 
osteopetrosis.

The examiner also noted that Dr. Feeney estimated a .51 or 
51% probability that the veteran would develop post-
traumatic epilepsy, given the following conditions: 1) 
depressed skull fracture in the occipital-parietal area, 
2) being unconscious for more than 1 hour, 3) evidence of 
brain injury, and 4) persisting EEG abnormality.

The examiner noted that an EEG was performed in August 
1982, showed "mild nonspecific abnormalities in the 
temporal areas more so on the left;" and that a  recorded 
"spell" reportedly occurred during hyperventilation which, 
"apparently is like his clinical seizures."

The examiner reported the results of psychometric testing 
which indicated that the veteran currently demonstrated 
superior range intellectual abilities.  His functioning on 
measures of attention and verbal learning indicated low 
average performance, but he was otherwise intact on 
screening measures of language and visual-spatial 
perception.  The examiner noted that these findings were 
generally consistent with the findings that were reported 
in the 1989 neuropsychological examination, and could well 
be associated with a number of conditions, including 
contributing psychological factors, or normal range 
distractibility.

The examiner stated that, even though neuropsychological 
test results can contribute to understanding the 
functional capabilities of a given individual, and 
potential changes in functioning, the diagnosis of seizure 
disorder can neither be ruled in nor ruled out on the 
basis of neuropsychological findings alone.  Proper 
diagnosis of seizure disorder is typically made on the 
basis of careful neurological examination, and 
neurodiagnostic studies, particularly those involving EEG 
monitoring.  

The examiner summarized his finding by stating that it was 
not clear at this point whether the veteran's symptoms and 
complaints represented a diagnosis of epilepsy (seizure 
disorder).  Recent treatment records at the VA indicate 
that a physician concluded that the reported history, 
patient complaints, and available EEG data were more 
consistent with a migraine disorder.  The examiner noted 
that neuropsychological examination will not resolve this 
diagnostic issue.  Recent VA neurological consultation 
ruled out the likelihood of transient ischemic attacks, 
and his opinion regarding the likelihood of seizure 
disorder appears to be based on the veteran's self report 
of "a severe head injury."  There is no indication that he 
reviewed the most recent EEG data, nor is there any 
indication that he relied on any other source of records 
or history other than the veteran's own report of the 
history.  Even so, he continued the treatment 
recommendations offered by the examiner who conducted the 
March 1999 VA neurological consultation and noted that the 
seizures "do not present in a classic pattern."

In the opinion of this examiner, the records of opinion 
and deposition offered by Dennis Feeney, Ph.D. did not 
represent a meaningful diagnostic opinion in this case, 
since they appeared to have been based on faulty and 
unproven assumptions.  For instance, Dr. Feeney based his 
computational model of probability for developing epilepsy 
on an assumption of "depressed skull fracture in the 
occipital-parietal area."  Not only is this assumption 
unproven, according to the examiner, but it flies in the 
face of medical documentation that there was no evidence 
of fracture on multiple series of skull x-rays through the 
1940's and 1950's.  At least two of the other three 
assumptions in the computational model are also unproven, 
since there is no documentation that the veteran was 
"unconscious for more than one hour," and there was no 
objective "evidence of brain injury," other than the 
veteran's statements to this effect.

The examiner noted that the records and the history 
reported by the veteran provides conflicting evidence 
regarding the account of his alleged 1941 head injury 
while in basic training.  There are no primary medical 
records, other than the sick bay attendance log to provide 
a confirming medical account of the veteran's allegations.  
Although letters from both parents in June and July, 1942, 
refer to secondary knowledge (presumably based on the 
veteran's own report) of "head injury" and "fracture," 
numerous reports of x-rays, in June 1942, September 1945, 
and August 1954, actually document that there was no 
evidence of skull fracture.  The date of the alleged 
incident has varied across various accounts, as has the 
veteran's own report of the extent of loss of 
consciousness.

Other diagnostic concerns are raised by an account that 
was recorded during the veteran's VA hospital admission 
from (September 1945 to December 1945).  This early 
description of the veteran's complaints following the 1941 
hammock incident "states he has not been able to remember 
much [of] what happened prior to the age of 12 years.  
Everything seems to be a blank for memory, prior to that 
age, but he can remember things which have happened since 
that time reasonably well."  In present-day diagnostic 
terms, this account would typically be associated with a 
diagnosis of Dissociative Amnesia, which, according to THE 
AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH EDITION (DSM-IV) "does not involve 
deficits in learning and recalling new information; 
rather, individuals present with a circumscribed inability 
to recall previous memories, usually of a traumatic or 
stressful nature."

The examiner also concluded that, even if the 1941 hammock 
incident in basic training did occur, it is still not 
clear from the claims file and medical records to what 
extent this incident could be considered contributory to 
the veteran's complaints of symptoms over the years.  The 
records include contemporaneous accounts of complaints of 
headaches dating from age twelve, or predating his 
entrance into the Navy by at least six months.  There was 
also detailed medical documentation of potentially serious 
shoulder injuries resulting from a motorcycle accident 
around November 1944, followed a few days after discharge 
by a slip and fall accident.  The extensive record of 
hospitalizations over the years does not provide any 
consistent record of seizure-like spells, nor of a 
consistent diagnosis of epilepsy, nor consistent cognitive 
problems that could fairly be attributed to the 1941 head 
injury.

The examiner noted that the current examination was based 
on a thorough review of the entire claims file.  The 
examiner concluded that these sources of information did 
not provide any consistent evidence of a convincing 
association, nor of a causative link, between the 
veteran's possible seizure disorder and possible injuries 
resulting from a fall from a hammock in October 1941.  The 
examiner stated that the nature of the veteran "spells" is 
still not clear, in that both seizure disorder and 
migraines have been diagnosed over the years, including 
recent neurological consultations since 1998.

The examiner also concluded that the neuropsychological 
results indicated that the veteran retains general 
intellectual functioning in the superior range, and that 
it was highly unlikely that his current performance 
represents any evidence of significant deterioration, much 
less evidence of head injury that could be dated back to 
1941.

The Axis I diagnosis was none.  The Axis II diagnosis was 
no diagnosis.  Narcissistic Personality Traits.  The Axis 
III diagnosis was see medical records.  The Axis IV 
psychosocial stressor was occupational problems, economic.  
The Axis V Global Assessment of Functioning Scale (GAF) 
was 60, current and past year.  

A hearing before a hearing officer at the RO was conducted 
in July 2002.  The veteran and his attorney noted that the 
veteran's parents and  numerous fellow servicemen related 
that the veteran sustained a head injury in service.  It 
was also noted that an inservice, anonymous social summary 
contained very pejorative references about the veteran's 
family, was full of unsubstantiated rumors and should not 
be considered.  The attorney also noted that both the 
private neuropsychological consultation conducted in May 
1989 and the VA psychological report in July 2000 noted 
that the veteran had a pattern of defects and personality, 
particularly having great concerns about religion.  The 
veteran's attorney noted that the private psychologist 
opined that this was a symptom of psychomotor epilepsy.  
The veteran's attorney also noted that the Board remanded 
the claim for a neuropsychiatric examination but the 
subsequent VA examination was conducted by a 
neuropsychologist.  

Analysis

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred 
or aggravated by service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110 
(West 1991).  A personality disorder, according to 
regulation, is generally recognized medically to represent 
a developmental condition and, therefore, is not service 
connectable.  38 C.F.R. § 3.303(c) (2002).  

In making its decision, the Board must analyze the 
credibility and probative value of the evidence, account 
for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any 
evidence favorable to the appellant.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 
604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994).  The Board may not base a decision 
on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis 
of independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Board notes the arguments of the veteran and his 
attorney identifying the multiple statements of various 
medical personnel opining that the veteran has epilepsy 
caused by an inservice fall off a hammock and the numerous 
witness statements, including those of the veteran's 
mother, father, close relatives and fellow servicemen who 
served with the veteran during basic training, indicating 
that the veteran was in great health prior to entrance 
into service, fell off a hammock, was rendered 
unconscious, was taken to a hospital, and subsequently had 
serious symptomatology after the accident.

Although the Board notes that a lay witness is capable of 
testifying to what he or she observed, the Board gives 
little probative weight to the statements of the veteran's 
fellow servicemen that the veteran fell off a hammock and 
was rendered unconscious.  The veteran did report a head 
injury on inservice clinical notes in June 1942.  However, 
the Board also notes that service medical records also 
indicate that the veteran related a concussion at age 
twelve; and shortly after service, the veteran's father 
related that the veteran fell on his head at age seven, 
sustained a concussion, and was delirious.  The Board 
places greater probative on the inservice medical records 
which do not indicate any such reports of this claimed 
traumatic event.  The Board notes the letter of the 
veteran's parents who indicate that the veteran had a 
severe head injury in service; however, the Board cannot 
find the reiteration of the veteran's statements 
derivatively through other lay witnesses to be probative, 
and thus material, of whether the veteran sustained a head 
injury, a cranial fracture or was rendered unconscious in 
service.  As to the numerous statements that the veteran 
sustained one or two inservice cranial fractures, the 
Board notes that several inservice cranial x-rays and 
cranial x-rays taken shortly after service were negative 
for cranial fracture.  Finally a 1982 private computer 
axial tomography of the head and neck was normal.  The 
Board attaches more probative weight to these 
contemporaneous negative cranial x-rays than the 
statements of the veteran, his family and fellow 
servicemen to the contrary.  

The Board notes the statements of the veteran that service 
medical records are missing, erroneously transcribed or 
were altered to protect various commanding officers.  Even 
assuming there are missing service medical records, the 
negative cranial x-rays weigh against any argument that 
such records would reveal an inservice cranial fracture.  
In the absence of any evidence besides the veteran's 
contentions, the Board attaches little probative weight to 
the claim that numerous service medical records were 
altered to protect various officers.  

Regarding statements of treatment personnel that the 
veteran suffers from the residuals of an inservice head 
injury such as epilepsy, these physicians relied on the 
history given by the veteran and they did not discuss the 
reasoning upon which the assumption was based.  Generally, 
when a medical opinion relies at least partially on the 
veteran's rendition of his medical history, the Board is 
not bound to accept the medical conclusion, as it has no 
greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
The Board also notes the consultation report of the 
veteran's treating physician dated in March 1999 
indicating that the veteran more likely has migraine 
headaches than epilepsy.  

Concerning the opinion of Dr. Feeney, the Board places 
little probative weight on the examiner's opinion as he 
used a faulty model to arrive at his calculation that the 
veteran had a 51 percent chance of having an inservice 
seizure.  He based that model on the veteran's having had 
the following conditions in service: a depressed skull 
fracture in the occipital-parietal area, being unconscious 
for more than 1 hour and evidence of brain injury.  None 
of these findings appears in service medical records or in 
post-service medical records prepared shortly after 
separation from service.  As stated repeatedly, several 
inservice cranial x-rays were negative for fracture.  

Likewise the opinions of Dr. Partridge and the private 
neuropsychological consultation conducted in May 1989 
relied, at least in part, on the veteran's self-reported 
history of no preservice or post-service injuries, a 
traumatic injury in service resulting in a cranial 
fracture and of epileptic seizures in service which were 
misdiagnosed by military physicians.  Therefore, the Board 
affords little probative weight to these opinions.  

Concerning the opinion contained in the private 
neuropsychological consultation conducted in May 1989, to 
the extent that the psychologists attributed the veteran's 
great concern about religion as a symptom of psychomotor 
epilepsy, the Board notes the above medical history in 
which several examiners have stated that the veteran has 
had a great interest in religion since childhood.  Even 
assuming, without deciding, that the veteran's great 
interest in religion is a symptom of epilepsy, it would 
tend to show that the veteran had the condition prior to 
entrance into service.  

The Board places greater probative weight on the July 2001 
opinion of the VA neuropsychologist who found that the 
veteran does not currently suffer from any neurological 
condition caused by service.  That examiner considered the 
entire claims file, including the negative and positive 
evidence, performed psychological testing on the veteran 
and interviewed the veteran.  As stated above, the private 
psychologists who rendered opinions to the contrary did 
not discuss such important evidence as the series of 
negative cranial x-rays both in service and shortly 
thereafter, or the lack of any complaints of cervical and 
upper extremity problem until after the post-service 
motorcycle accident.  

The Board notes that it cannot evade its statutory 
responsibility pertaining to the furnishing of adequate 
reasons and bases to support its denial of a claim merely 
by adopting a medical opinion as its own.  See Gabrielson 
v. Brown, 7 Vet. App. at 40.  However, as repeatedly 
stated, the presence of several negative cranial x-rays in 
service and shortly thereafter renders incredible all the 
lay statements that the veteran sustained a fracture in 
service.  Moreover, all the medical personnel who either 
opined that the veteran has neurological deficits caused 
by service relied upon the veteran's self-reported history 
which related that he sustained severe trauma in service 
which, he claims, caused two cranial fractures and 
rendered him unconscious for up to three days.  Therefore, 
the Board finds that there is no competent medical 
evidence of record that the veteran currently suffers from 
any residual disability stemming from the claimed head and 
neck injury during service.  

The veteran also argues that the VA examiner who performed 
the July 2001 VA examination is a neuropsychologist and 
the Board's remand requested a neuropsychiatric 
examination.  The Board finds that the July 2001 
examination is adequate to resolve the medical issues in 
this case.  Any error in having a psychologist conduct the 
examination is harmless.  Under these circumstances, the 
Board finds that the failure of the RO to obtain an 
examination by a psychiatrist is harmless error.  The 
Court has addressed the issue of "harmless error" in 
Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992), 
indicating that the test is whether the error in question 
would change the resolution of the appellant's claim.  The 
Board also notes that the veteran has submitted the 
reports of several psychologists who have rendered 
opinions in this case, and the Board has found these 
individuals to be experts competent to render their 
opinions regarding the medical issue in question.   See 
Williams (Willie) v. Brown, 4 Vet. App. 270, 273 (1993) 
("nowhere is it provided in law or regulation that 
opinions by the examining psychiatrists are inherently 
more persuasive than that of other competent mental health 
professionals," including psychologists.) 

The Board also notes the argument that service connection 
is in order even if a traumatic event in service cannot be 
shown, in that consideration should be given to whether 
the veteran's mental condition was aggravated by service.  
The veteran also argues that the veteran has still not 
been afforded a medical examination to resolve this issue 
and the VA examination of July 2001 is inadequate for this 
purpose.  The veteran was diagnosed with a personality 
disorder in service and by numerous medical personnel 
after service.  According to VA regulation, such condition 
is not service connectable.  Again, any error in failing 
to get such an opinion is therefore, harmless.  See 
Sanchez, supra.  

The preponderance of the evidence is against the claim for 
service connection for the residuals of an injury to the 
head and neck.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of an 
injury to the head and neck is denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

